Exhibit 10.7


REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of September 19, 2019 (this
“Agreement”), is by and between Envista Holdings Corporation, a Delaware
corporation (“Envista”), and Danaher Corporation, a Delaware corporation
(“Danaher”).
WHEREAS, Danaher currently owns all of the issued and outstanding shares of
common stock, par value $0.01 per share, of Envista (“Envista Common Stock”);
WHEREAS, Danaher intends for an offer and sale to the public of shares of
Envista Common Stock (the “IPO”) to take place pursuant to a registration
statement on Form S-1 (the “IPO Registration Statement”);
WHEREAS, after the IPO, Danaher may transfer shares of Envista Common Stock to
holders of shares of Danaher’s common stock by means of one or more
distributions by Danaher to holders of shares of Danaher’s common stock of
shares of Envista Common Stock, one or more offers to holders of Danaher’s
common stock to exchange their shares of Danaher common stock for shares of
Envista Common Stock, or any combination thereof (the “Distribution”);
WHEREAS, from time to time, Danaher may sell or offer to sell some or all of the
outstanding shares of Envista Common Stock then owned directly or indirectly by
Danaher, in one or more transactions Registered under the Securities Act (as
defined below); and
WHEREAS, Envista desires to grant to Danaher the Registration Rights (as defined
below) for the Registrable Securities (as defined below), subject to the terms
and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
1.1Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:
“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that controls, is controlled by, or is under common control with the
Person specified; provided, however, that, for purposes of this Agreement,
Envista and its Subsidiaries shall not be considered to be “Affiliates” of
Danaher and its Subsidiaries (other than Envista and its Subsidiaries), and
Danaher and its Subsidiaries (other than Envista and its Subsidiaries) shall not
be considered to be “Affiliates” of Envista or its Subsidiaries. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such person, whether
through the ownership of voting securities or other interests, by contract or
otherwise.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York are authorized
or obligated by law or required by executive order to be closed.
“Convertible or Exchange Registration” has the meaning set forth in Section 2.7.


1

--------------------------------------------------------------------------------



“Demand Registration” has the meaning set forth in Section 2.1(a).
“Distribution” has the meaning set forth in the recitals to this Agreement.
“Envista” has the meaning set forth in the preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.
“Envista Common Stock” has the meaning set forth in the recitals to this
Agreement.
“Envista Notice” has the meaning set forth in Section 2.1(a).
“Envista Public Sale” has the meaning set forth in Section 2.2(a).
“Envista Takedown Notice” has the meaning set forth in Section 2.1(g).
“Danaher” has the meaning set forth in the preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.
“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.
“Holder” shall mean Danaher or any of its Subsidiaries, so long as such Person
holds any Registrable Securities, and any Person owning Registrable Securities
who is a permitted transferee of rights under Section 3.3.
“Initiating Holder” has the meaning set forth in Section 2.1(a).
“IPO” has the meaning set forth in the recitals to this Agreement.
“IPO Registration Statement” has the meaning set forth in the recitals to this
Agreement.
“Loss” or “Losses” has the meaning set forth in Section 2.9(a).
“Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.
“Piggyback Registration” has the meaning set forth in Section 2.2(a).
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.
“Registrable Securities” means any Shares and any securities issued or issuable
directly or indirectly with respect to, in exchange for, upon the conversion of
or in replacement of the Shares, whether by way of a dividend or distribution or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation, exchange or other reorganization. The term “Registrable
Securities” excludes any security (i) the sale of which has been effectively
Registered under the Securities Act and which has been disposed of in accordance
with a Registration Statement, (ii) that has been sold or disposed of pursuant
to Rule 144 (or any successor provision) under the Securities Act, (iii) that
may be sold pursuant to Rule 144 (or any successor provision) under the
Securities Act without being subject to


2

--------------------------------------------------------------------------------



the volume limitations in subsection (e) of such rule or (iv) that has been sold
by a Holder in a transaction in which such Holder’s rights under this Agreement
are not, or cannot be, assigned.
“Registration” means a registration with the SEC of the offer and sale to the
public of any Envista Common Stock under a Registration Statement. The terms
“Register,” “Registered” and “Registering” shall have a correlative meaning.
“Registration Expenses” shall mean all expenses incident to Envista’s
performance of or compliance with this Agreement, including all (i)
registration, qualification and filing fees; (ii) expenses incurred in
connection with the preparation, printing and filing under the Securities Act of
the Registration Statement, any Prospectus and any issuer free writing
prospectus and the distribution thereof; (iii) the fees and expenses of
Envista’s counsel and independent accountants; (iv) the reasonable fees and
expenses of not more than one firm of attorneys acting as legal counsel for all
of the Holders in the relevant Registration and sale; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Shares under the state or foreign
securities or blue sky laws and the preparation, printing and distribution of a
Blue Sky Memorandum (including the related fees and expenses of counsel); (vi)
the costs and charges of any transfer agent and any registrar; (vii) all
expenses and application fees incurred in connection with any filing with, and
clearance of an offering by, Financial Industry Regulatory Authority, Inc.;
(viii) expenses incurred in connection with any “road show” presentation to
potential investors; (ix) printing expenses, messenger, telephone and delivery
expenses; (x) internal expenses of Envista (including all salaries and expenses
of employees of Envista performing legal or accounting duties); and (xi) fees
and expenses of listing any Registrable Securities on any securities exchange on
which shares of Envista Common Stock are then listed; but excluding any internal
expenses of the Holder, any underwriting discounts or commissions attributable
to the sale of any Registrable Securities and any stock transfer taxes.
“Registration Period” has the meaning set forth in Section 2.1(c).
“Registration Rights” shall mean the rights of the Holders to cause Envista to
Register Registrable Securities pursuant to this Agreement.
“Registration Statement” means any registration statement of Envista filed with,
or to be filed with, the SEC under the rules and regulations promulgated under
the Securities Act, including the related Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.
“Registration Suspension” has the meaning set forth in Section 2.1(d).
“SEC” has the meaning set forth in the recitals to this Agreement.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
“Shares” means all shares of Envista Common Stock that are beneficially owned by
Danaher or any permitted transferee from time to time, whether or not held
immediately following the IPO.
“Shelf Registration” means a Registration Statement of Envista for an offering
to be made on a delayed or continuous basis of Envista Common Stock pursuant to
Rule 415 under the Securities Act (or similar provisions then in effect).
“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (i)
beneficially owns, either directly or indirectly, more than fifty percent (50%)
of (A) the total combined voting power of all classes of voting securities of
such Person, (B) the total combined equity interests or (C) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.


3

--------------------------------------------------------------------------------



“Takedown Notice” has the meaning set forth in Section 2.1(g).
“Underwritten Offering” means a Registration in which securities of Envista are
sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.
1.2    General Interpretive Principles. Whenever used in this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, any
noun or pronoun shall be deemed to include the plural as well as the singular
and to cover all genders. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Unless otherwise specified, the terms “hereof,”
“herein,” “hereunder” and similar terms refer to this Agreement as a whole
(including the exhibits hereto), and references herein to Articles and Sections
refer to Articles and Sections of this Agreement. Except as otherwise indicated,
all periods of time referred to herein shall include all Saturdays, Sundays and
holidays; provided, however, that if the date to perform the act or give any
notice with respect to this Agreement shall fall on a day other than a Business
Day, such act or notice may be performed or given timely if performed or given
on the next succeeding Business Day. References to a Person are also to its
permitted successors and assigns. The parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.
ARTICLE II
REGISTRATION RIGHTS
2.1    Registration.
(a)Request. Any Holder(s) of Registrable Securities (collectively, the
“Initiating Holder”) shall have the right to request that Envista file a
Registration Statement with the SEC on the appropriate registration form for all
or part of the Registrable Securities held by such Holder once such Registrable
Securities are no longer subject to the underwriter lock-up applicable to the
IPO (which may be due to the expiration or waiver of such lock-up with respect
to such Registrable Securities) by delivering a written request to Envista
specifying the number of shares of Registrable Securities such Holder wishes to
Register (a “Demand Registration”). Envista shall (i) within five (5) days of
the receipt of such request, give written notice of such Demand Registration to
all Holders of Registrable Securities (the “Envista Notice”), (ii) use its
reasonable best efforts to file a Registration Statement in respect of such
Demand Registration within thirty (30) days of receipt of the request, and (iii)
use its reasonable best efforts to cause such Registration Statement to become
effective as expeditiously as possible. Envista shall include in such
Registration all Registrable Securities that the Holders request to be included
within the ten (10) days following their receipt of the Envista Notice.
(b)Limitations of Demand Registrations. There shall be no limitation on the
number of Demand Registrations pursuant to Section 2.1(a); provided, however,
that the Holders may not require Envista to effect a Demand Registration (i) in
violation of the underwriting agreement entered into in connection with the IPO
or (ii) within sixty (60) days after the effective date of a previous
registration by Envista, other than a Shelf Registration, effected pursuant to
this Section 2.1 (it being understood that the IPO Registration Statement shall
not be treated as a Demand Registration). In the event that any Person shall
have received rights to Demand Registrations pursuant to Section 2.7 or Section
3.3, and such Person shall have made a Demand Registration request, such request
shall be treated as having been made by the Holder(s). The Registrable
Securities requested to be Registered pursuant to Section 2.1(a) must represent
(i) an aggregate offering price of Registrable Securities that is reasonably
expected to equal at least $10,000,000 (or its equivalent if the Registrable
Securities are to be offered in an exchange offer) or (ii) all of the remaining
Registrable Securities owned by the requesting Holder and its Affiliates.
(c)Effective Registration. Envista shall be deemed to have effected a
Registration for purposes of Section 2.1(b) if the Registration Statement is
declared effective by the SEC or becomes


4

--------------------------------------------------------------------------------



effective upon filing with the SEC, and remains effective until the earlier of
(i) the date when all Registrable Securities thereunder have been sold and (ii)
ninety (90) days from the effective date of the Registration Statement (the
“Registration Period”). No Registration shall be deemed to have been effective
if the conditions to closing specified in the underwriting agreement, if any,
entered into in connection with such Registration are not satisfied by reason of
Envista. If, during the Registration Period, such Registration is interfered
with by any Registration Suspension, stop order, injunction or other order or
requirement of the SEC or other Governmental Agency, the Registration Period
shall be extended on a day-for-day basis for any period the Holder is unable to
complete an offering as a result of such Registration Suspension, stop order,
injunction or other order or requirement of the SEC or other Governmental
Agency.
(d)Delay in Filing; Suspension of Registration. If the filing, initial
effectiveness or continued use of a Registration Statement would, as reasonably
determined in good faith by Envista, require the disclosure of material
non-public information that Envista has a bona fide business purpose to keep
confidential and the disclosure of which would have a material adverse effect on
any active proposal by Envista or any of its Subsidiaries to engage in any
material acquisition, merger, consolidation, tender offer, other business
combination, reorganization or other similar material transaction, Envista may,
upon giving prompt written notice of such action to the Holders, postpone the
filing or effectiveness of such Registration (a “Registration Suspension”) for a
period not to exceed thirty (30) days; provided, however, that Envista may
exercise a Registration Suspension no more than two (2) times in any twelve
(12)-month period. Notwithstanding the foregoing, no such delay shall exceed
such number of days that Envista determines in good faith to be reasonably
necessary. Envista shall (i) immediately notify the Holders upon the termination
of any Registration Suspension, (ii) amend or supplement the Prospectus, if
necessary, so it does not contain any untrue statement or omission therein and
(iii) furnish to the Holders such numbers of copies of the Prospectus as so
amended or supplemented as the Holders may reasonably request.
(e)Underwritten Offering. If the Initiating Holder so indicates at the time of
its request pursuant to Section 2.1(a), such offering of Registrable Securities
shall be in the form of an Underwritten Offering and Envista shall include such
information in the Envista Notice. In the event that the Initiating Holder
intends to distribute the Registrable Securities by means of an Underwritten
Offering, the right of any Holder to include Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting.
(f)Priority of Securities in an Underwritten Offering. If the managing
underwriter or underwriters of a proposed Underwritten Offering, including an
Underwritten Offering from a Shelf Registration, pursuant to this Section 2.1
informs the Holders with Registrable Securities in the proposed Underwritten
Offering in writing that, in its or their opinion, the number of securities
requested to be included in such Underwritten Offering exceeds the number that
can be sold in such Underwritten Offering without being likely to have an
adverse effect on the price, timing or distribution of the securities offered or
the market for the securities offered, then the securities to be included in
such Underwritten Offering shall be reduced to such number that can be sold
without such adverse effect and the securities to be included in such
Underwritten Offering shall be: (i) first, Registrable Securities requested by
Danaher to be included in such Underwritten Offering; (ii) second, Registrable
Securities requested by all other Holders to be included in such Underwritten
Offering on a pro rata basis calculated based on the number of shares requested
to be registered; and (iii) third, all other securities requested and otherwise
eligible to be included in such Underwritten Offering (including securities to
be sold for the account of Envista) on a pro rata basis calculated based on the
number of shares requested to be registered.
(g)Shelf Registration. At any time after the date hereof when Envista is
eligible to Register the applicable Registrable Securities on Form S-3 (or a
successor form) and the Holder may request Demand Registrations, the requesting
Holders may request Envista to effect a Demand Registration as a Shelf
Registration. There shall be no limitations on the number of Underwritten
Offerings pursuant to a Shelf Registration. Any Holder of Registrable Securities
included on a Shelf


5

--------------------------------------------------------------------------------



Registration shall have the right to request that Envista cooperate in a shelf
takedown at any time, including an Underwritten Offering, by delivering a
written request thereof to Envista specifying the number of shares of
Registrable Securities such Holder wishes to include in the shelf takedown
(“Takedown Notice”). Envista shall (i) within five (5) days of the receipt of a
Takedown Notice for an Underwritten Offering, give written notice of such
Takedown Notice to all Holders of Registrable Securities included on such Shelf
Registration (“Envista Takedown Notice”), and (ii) take all actions reasonably
requested by such Holder, including the filing of a Prospectus supplement and
the other actions described in Section 2.4, in accordance with the intended
method of distribution set forth in the Takedown Notice as expeditiously as
possible. If the takedown is an Underwritten Offering, Envista shall include in
such Underwritten Offering all Registrable Securities that that the Holders
request to be included within the two (2) days following their receipt of the
Envista Takedown Notice. If the takedown is an Underwritten Offering, the
Registrable Securities requested to be included in a shelf takedown must
represent (i) an aggregate offering price of Registrable Securities that is
reasonably expected to equal at least $10,000,000 or (ii) all of the remaining
Registrable Securities owned by the requesting Holder and its Affiliates.
Notwithstanding anything else to the contrary in this Agreement, the requirement
to deliver a Takedown Notice and the piggyback rights described in this Section
2.1(g) shall not apply to an Underwritten Offering that constitutes a block
trade.
(h)SEC Form. Except as set forth in the next sentence, Envista shall use its
reasonable best efforts to cause Demand Registrations to be Registered on Form
S-3 (or any successor form), and if Envista is not then eligible under the
Securities Act to use Form S-3, Demand Registrations shall be Registered on Form
S-1 (or any successor form) or Form S-4 (in the case of an exchange offer). If a
Demand Registration is a Convertible or Exchange Registration, Envista shall
effect such Registration on the appropriate Form under the Securities Act for
such Registrations. Envista shall use its reasonable best efforts to become
eligible to use Form S-3 and, after becoming eligible to use Form S-3, shall use
its reasonable best efforts to remain so eligible. All Demand Registrations
shall comply with applicable requirements of the Securities Act and, together
with each Prospectus included, filed or otherwise furnished by Envista in
connection therewith, shall not contain any untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.
2.2    Piggyback Registrations.
(a)Participation. If Envista proposes to file a Registration Statement under the
Securities Act with respect to any offering of Envista Common Stock for its own
account and/or for the account of any other Persons (other than a Registration
(i) under Section 2.1 hereof, (ii) pursuant to a Registration Statement on Form
S-8 or Form S-4 or similar form that relates to a transaction subject to Rule
145 under the Securities Act, (iii) pursuant to any form that does not include
substantially the same information as would be required to be included in a
Registration Statement covering the sale of Registrable Securities, (iv) in
connection with any dividend reinvestment or similar plan, (v) for the sole
purpose of offering securities to another entity or its security holders in
connection with the acquisition of assets or securities of such entity or any
similar transaction or (vi) in which the only Envista Common Stock being
Registered is Envista Common Stock issuable upon conversion of debt securities
that are also being Registered) (an “Envista Public Sale”), then, as soon as
practicable (but in no event less than fifteen (15) days prior to the proposed
date of filing such Registration Statement), Envista shall give written notice
of such proposed filing to each Holder, and such notice shall offer such Holders
the opportunity to Register under such Registration Statement such number of
Registrable Securities as each such Holder may request in writing (a “Piggyback
Registration”). Subject to Section 2.2(a) and Section 2.2(c), Envista shall
include in such Registration Statement all such Registrable Securities that are
requested to be included therein within fifteen (15) days after the receipt of
any such notice; provided, however, that if, at any time after giving written
notice of its intention to Register any securities and prior to the effective
date of the Registration Statement filed in connection with such Registration,
Envista shall determine for any reason not to Register or to delay Registration
of such securities, Envista may, at its election, give written notice of such
determination to each such Holder and, thereupon, (i) in the case of a
determination


6

--------------------------------------------------------------------------------



not to Register, shall be relieved of its obligation to Register any Registrable
Securities in connection with such Registration, without prejudice, however, to
the rights of any Holder to request that such Registration be effected as a
Demand Registration under Section 2.1, and (ii) in the case of a determination
to delay Registration, shall be permitted to delay Registering any Registrable
Securities for the same period as the delay in Registering such other shares of
Envista Common Stock. No Registration effected under this Section 2.2 shall
relieve Envista of its obligation to effect any Demand Registration under
Section 2.1. If the offering pursuant to a Registration Statement pursuant to
this Section 2.2 is to be an Underwritten Offering, then each Holder making a
request for a Piggyback Registration pursuant to this Section 2.2(a) shall, and
Envista shall use reasonable best efforts to coordinate arrangements with the
underwriters so that each such Holder may, participate in such Underwritten
Offering. If the offering pursuant to such Registration Statement is to be on
any other basis, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.2(a) shall, and Envista shall use reasonable best
efforts to coordinate arrangements so that each such Holder may, participate in
such offering on such basis. Envista’s filing of a Shelf Registration shall not
be deemed to be an Envista Public Sale; provided, however, that the proposal to
file any Prospectus supplement filed pursuant to a Shelf Registration with
respect to an offering of Envista Common Stock for its own account and/or for
the account of any other Persons will be an Envista Public Sale unless such
offering qualifies for an exemption from the Envista Public Sale definition in
this Section 2.2(a); provided, further that if Envista files a Shelf
Registration for its own account and/or for the account of any other Persons,
Envista agrees that it shall use its reasonable best efforts to include in such
Registration Statement such disclosures as may be required by Rule 430B under
the Securities Act in order to ensure that the Holders may be added to such
Shelf Registration at a later time through the filing of a Prospectus supplement
rather than a post-effective amendment.
(b)Right to Withdraw. Each Holder shall have the right to withdraw such Holder’s
request for inclusion of its Registrable Securities in any Underwritten Offering
pursuant to this Section 2.2 at any time prior to the execution of an
underwriting agreement with respect thereto by giving written notice to Envista
of such Holder’s request to withdraw and, subject to the preceding clause, each
Holder shall be permitted to withdraw all or part of such Holder’s Registrable
Securities from a Piggyback Registration at any time prior to the effective date
thereof.
(c)Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of Registrable
Securities included in a Piggyback Registration informs Envista and the Holders
in writing that, in its or their opinion, the number of securities of such class
which such Holder and any other Persons intend to include in such Underwritten
Offering exceeds the number which can be sold in such Underwritten Offering
without being likely to have an adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Underwritten Offering shall be
reduced to such number that can be sold without such adverse effect and the
securities to be included in the Underwritten Offering shall be (i) first, all
securities of Envista or any other Persons for whom Envista is effecting the
Underwritten Offering, as the case may be, proposes to sell; (ii) second,
Registrable Securities requested by Danaher to be included in such Underwritten
Offering; (iii) third, Registrable Securities requested by all other Holders to
be included in such Underwritten Offering on a pro rata basis calculated based
on the number of shares requested to be registered; and (iv) fourth, all other
securities requested and otherwise eligible to be included in such Underwritten
Offering (including securities to be sold for the account of Envista) on a pro
rata basis calculated based on the number of shares requested to be registered.
2.3    Selection of Underwriter(s), Etc. In any Underwritten Offering pursuant
to Section 2.1 or Section 2.2 that is not an Envista Public Sale, Danaher, in
the event Danaher is participating, or the Holders of a majority of the
outstanding Registrable Securities being included in the Underwritten Offering,
in the event Danaher is not participating, shall select the underwriter(s),
financial printer, solicitation and/or exchange agent (if any) and Holder’s
counsel for such Underwritten Offering. In any Envista Public Sale, Envista
shall select the underwriter(s), financial printer, solicitation and/or exchange
agent (if any) and Danaher, in the event Danaher is participating, or the
Holders of a majority of the


7

--------------------------------------------------------------------------------



outstanding Registrable Securities being included in the Envista Public Sale, in
the event Danaher is not participating, shall select counsel to the Holder(s).
2.4    Registration Procedures.
(a)    In connection with the Registration and/or sale of Registrable Securities
pursuant to this Agreement, through an Underwritten Offering or otherwise,
Envista shall use reasonable best efforts to effect or cause the Registration
and the sale of such Registrable Securities in accordance with the intended
methods of disposition thereof and:
(i)prepare and file the required Registration Statement including all exhibits
and financial statements required under the Securities Act to be filed
therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters, if any, and to the Holders, copies of all documents prepared to be
filed, which documents will be subject to the review of such underwriters and
such Holders and their respective counsel, and (B) not file with the SEC any
Registration Statement or Prospectus or amendments or supplements thereto to
which Holders or the underwriters, if any, shall reasonably object;
(ii)except in the case of a Shelf Registration or Convertible or Exchange
Registration, prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
of the Shares Registered thereon until the earlier of (A) such time as all of
such Shares have been disposed of in accordance with the intended methods of
disposition set forth in such Registration Statement or (B) the expiration of
nine (9) months after such Registration Statement becomes effective, plus the
number of days of any Registration Suspension;
(iii)in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Shares subject thereto for a period ending
thirty-six (36) months after the effective date of such Registration Statement;
(iv)in the case of a Convertible or Exchange Registration, prepare and file with
the SEC such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all of the Shares subject
thereto until such time as the rules, regulations and requirements of the
Securities Act and the terms of any applicable convertible securities no longer
require such Shares to be Registered under the Securities Act;
(v)notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by Envista (A) when the applicable Registration
Statement or any amendment thereto has been filed or becomes effective, when the
applicable Prospectus or any amendment or supplement to such Prospectus has been
filed, (B) of any written comments by the SEC or any request by the SEC or any
other Governmental Authority for amendments or supplements to such Registration
Statement or such Prospectus or for additional information, (C) of the issuance
by the SEC of any stop order suspending the effectiveness of such Registration
Statement or any order preventing or suspending the use of any preliminary or
final Prospectus or the initiation or threatening of any proceedings for such
purposes, (D) if, at any time, the representations and warranties of Envista in
any applicable underwriting agreement cease to be true and correct in all
material respects, and (E) of the receipt by Envista of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;


8

--------------------------------------------------------------------------------



(vi)subject to Section 2.1(d), promptly notify each selling Holder and the
managing underwriter or underwriters, if any, when Envista becomes aware of the
occurrence of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
Prospectus and any preliminary Prospectus, in light of the circumstances under
which they were made) not misleading or, if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC, and furnish without charge to the selling Holder and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or Prospectus which will correct such statement or
omission or effect such compliance;
(vii)use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;
(viii)promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, and the Holders
may reasonably request in order to permit the intended method of distribution of
the Registrable Securities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such Prospectus supplement
or post-effective amendment;
(ix)furnish to each selling Holder and each underwriter, if any, without charge,
as many conformed copies as such Holder or underwriter may reasonably request of
the applicable Registration Statement and any amendment or post-effective
amendment thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference);
(x)deliver to each selling Holder and each underwriter, if any, without charge,
as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any amendment or supplement thereto as such Holder or
underwriter may reasonably request (it being understood that Envista consents to
the use of such Prospectus or any amendment or supplement thereto by each
selling Holder and the underwriters, if any, in connection with the offering and
sale of the Registrable Securities covered by such Prospectus or any amendment
or supplement thereto) and such other documents as such selling Holder or
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by such Holder or underwriter;
(xi)on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each selling Holder, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or “Blue Sky” laws of each state and other
jurisdiction of the United States as any selling Holder or managing underwriter
or underwriters, if any, or their respective counsel reasonably request in
writing and do any and all other acts or things reasonably necessary or
advisable to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect and so as to permit the
continuance of sales and dealings in such jurisdictions of the United States for
so long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement; provided that Envista will not
be required to qualify generally to do business in any jurisdiction where it is
not then so qualified or to take any action which would subject it to taxation
or general service of process in any such jurisdiction where it is not then so
subject;
(xii)in connection with any sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
selling Holder and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of


9

--------------------------------------------------------------------------------



certificates representing Registrable Securities to be sold and not bearing any
restrictive Securities Act legends; and to register such Registrable Securities
in such denominations and such names as such selling Holder or the
underwriter(s), if any, may request at least two (2) Business Days prior to such
sale of Registrable Securities; provided that Envista may satisfy its
obligations hereunder without issuing physical stock certificates through the
use of the Depository Trust Company’s Direct Registration System;
(xiii)cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and each securities exchange, if any, on which any
of Envista’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of Envista’s securities are then quoted, and in
the performance of any due diligence investigation by any underwriter (including
any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of each such exchange, and use its
reasonable best efforts to cause the Registrable Securities covered by the
applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;
(xiv)not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
are in a form eligible for deposit with The Depository Trust Company; provided
that Envista may satisfy its obligations hereunder without issuing physical
stock certificates through the use of the Depository Trust Company’s Direct
Registration System;
(xv)obtain for delivery to and addressed to each selling Holder and to the
underwriter or underwriters, if any, opinions from outside counsel and the
general counsel for Envista, in each case dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement, and in each such case in customary
form and content for the type of Underwritten Offering;
(xvi)in the case of an Underwritten Offering, obtain for delivery to and
addressed to Envista and the underwriter or underwriters and, to the extent
requested, each selling Holder, a comfort letter from Envista’s or other
applicable independent certified public accountants in customary form and
content for the type of Underwritten Offering, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;
(xvii)use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but no later than ninety (90) days after the end
of the twelve (12)-month period beginning with the first day of Envista’s first
quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder and
covering the period of at least twelve (12) months, but not more than eighteen
(18) months, beginning with the first month after the effective date of the
Registration Statement;
(xviii)provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;
(xix)cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of Envista’s
securities are then listed or quoted and on each inter-dealer quotation system
on which any of Envista’s securities are then quoted;
(xx)provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include a Person
deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be Registered, (C) the
sale or placement agent therefor, if any, (D) counsel for such underwriters or
agent, and (E) any attorney, accountant or other agent or representative
retained by such


10

--------------------------------------------------------------------------------



Holder or any such underwriter, as selected by such Holder, the opportunity to
participate in the preparation of such Registration Statement, each Prospectus
included therein or filed with the SEC, and each amendment or supplement
thereto, and to require the insertion therein of material, furnished to Envista
in writing, which in the reasonable judgment of such Holder(s) and their counsel
should be included; and for a reasonable period prior to the filing of such
Registration Statement, upon receipt of such confidentiality agreements as
Envista may reasonably request, make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by the parties
referred to in (A) through (E) above, all pertinent financial and other records,
pertinent corporate documents and properties of Envista that are available to
Envista, and cause all of Envista’s officers, directors and employees and the
independent public accountants who have certified its financial statements to
make themselves available at reasonable times and for reasonable periods to
discuss the business of Envista and to supply all information available to
Envista reasonably requested by any such Person in connection with such
Registration Statement as shall be necessary to enable them to exercise their
due diligence responsibility, subject to the foregoing;
(xxi)to cause the executive officers of Envista to participate in customary
“road show” presentations that may be reasonably requested by the managing
underwriter or underwriters in any Underwritten Offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto; and
(xxii)take all other customary steps reasonably necessary to effect the
Registration, offering and sale of the Registrable Securities.
(b)    As a condition precedent to any Registration hereunder, Envista may
require each Holder as to which any Registration is being effected to furnish to
Envista such information regarding the distribution of such securities and such
other information relating to such Holder, its ownership of Registrable
Securities and other matters as Envista may from time to time reasonably request
in writing. Each such Holder agrees to furnish such information to Envista and
to cooperate with Envista as reasonably necessary to enable Envista to comply
with the provisions of this Agreement.
(c)    Danaher agrees, and any other Holder agrees by acquisition of such
Registrable Securities, that, upon receipt of any written notice from Envista of
the occurrence of any event of the kind described in Section 2.4(a)(vi), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to such Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.4(a)(vi), or until
such Holder is advised in writing by Envista that the use of the Prospectus may
be resumed, and if so directed by Envista, such Holder will deliver to Envista
(at Envista’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event Envista shall give
any such notice, the period during which the applicable Registration Statement
is required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.4(a)(vi) or is advised in writing
by Envista that the use of the Prospectus may be resumed.
2.5    Holdback Agreements. To the extent requested in writing by the managing
underwriter or underwriters of any Underwritten Offering, Envista agrees not to,
and shall exercise reasonable best efforts to obtain agreements (in the
underwriters’ customary form) from its directors, executive officers and
beneficial owners of five percent (5%) or more of Envista Common Stock not to,
directly or indirectly offer, sell, pledge, contract to sell (including any
short sale), grant any option to purchase or otherwise dispose of any equity
securities of Envista or enter into any hedging transaction relating to any
equity securities of Envista during the ninety (90) days beginning on pricing
date of such Underwritten Offering (except as part of such Underwritten Offering
or any Distribution or pursuant to registrations on Form S-8 or S-4 or any
successor forms thereto) unless the managing underwriter or underwriters
otherwise agree to a shorter period.


11

--------------------------------------------------------------------------------



2.6    Underwriting Agreement in Underwritten Offerings. If requested by the
managing underwriters for any Underwritten Offering, Envista shall enter into an
underwriting agreement with such underwriters for such offering; provided,
however, that no Holder shall be required to make any representations or
warranties to Envista or the underwriters (other than representations and
warranties regarding such Holder and such Holder’s intended method of
distribution) or to undertake any indemnification obligations to Envista or the
underwriters with respect thereto, except as otherwise provided in Section 2.9
hereof.
2.7    Convertible or Exchange Registration. If any Holder of Registrable
Securities offers any options, rights, warrants or other securities issued by it
or any other Person that are offered with, convertible into or exercisable or
exchangeable for any Registrable Securities, the Registrable Securities
underlying such options, rights, warrants or other securities shall be eligible
for Registration pursuant to Section 2.1 and Section 2.2 hereof (a “Convertible
or Exchange Registration”).
2.8    Registration Expenses Paid By Envista. In the case of any Registration of
Registrable Securities required pursuant to this Agreement (including any
Registration that is delayed or withdrawn) or proposed Underwritten Offering
pursuant to this Agreement, Envista shall pay all Registration Expenses
regardless of whether the Registration Statement becomes effective or the
Underwritten Offering is completed.
2.9    Indemnification.
(a)    Indemnification by Envista. Envista agrees to indemnify and hold
harmless, to the full extent permitted by law, each Holder, such Holder’s
Affiliates and their respective officers, directors, employees, advisors, and
agents and each Person who controls (within the meaning of the Securities Act or
the Exchange Act) such Persons from and against any and all losses, claims,
damages, liabilities (or actions in respect thereof, whether or not such
indemnified party is a party thereto) and expenses, joint or several (including
reasonable costs of investigation and legal expenses) (each, a “Loss” and
collectively “Losses”) arising out of or based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement
under which the sale of such Registrable Securities was Registered under the
Securities Act (including any final or preliminary Prospectus contained therein
or any amendment thereof or supplement thereto or any documents incorporated by
reference therein), or any such statement made in any free writing prospectus
(as defined in Rule 405 under the Securities Act) that Envista has filed or is
required to file pursuant to Rule 433(d) under the Securities Act, or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading; provided, however,
that Envista shall not be liable to any particular indemnified party in any such
case to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any such Registration Statement in reliance upon and in conformity with written
information furnished to Envista by such indemnified party expressly for use in
the preparation thereof. This indemnity shall be in addition to any liability
Envista may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
indemnified party and shall survive the transfer of such securities by such
Holder.
(b)    Indemnification by the Selling Holder. Each selling Holder agrees
(severally and not jointly) to indemnify and hold harmless, to the full extent
permitted by law, Envista, its directors, officers, employees, advisors, and
agents and each Person who controls Envista (within the meaning of the
Securities Act and the Exchange Act) from and against any Losses arising out of
or based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was Registered under the Securities Act (including any final or
preliminary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein), or any such
statement made in any free writing prospectus that Envista has filed or is
required to file pursuant to Rule 433(d) under the Securities Act, or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to


12

--------------------------------------------------------------------------------



make the statements therein (in the case of a Prospectus, preliminary Prospectus
or free writing prospectus, in light of the circumstances under which they were
made) not misleading to the extent, but, in each case (i) or (ii), only to the
extent, that such untrue statement or omission is contained in any information
furnished in writing by such selling Holder to Envista specifically for
inclusion in such Registration Statement, Prospectus, preliminary Prospectus or
free writing prospectus. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder under the sale of the Registrable Securities giving rise
to such indemnification obligation. This indemnity shall be in addition to any
liability the selling Holder may otherwise have. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
Envista or any indemnified party.
(c)    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent
that it is materially prejudiced by reason of such delay or failure) and (ii)
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
Person entitled to indemnification hereunder shall have the right to select and
employ separate counsel and to participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Person unless
(i) the indemnifying party has agreed in writing to pay such fees or expenses,
(ii) the indemnifying party shall have failed to assume the defense of such
claim within a reasonable time after receipt of notice of such claim from the
Person entitled to indemnification hereunder and employ counsel reasonably
satisfactory to such Person, (iii) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (iv) in the reasonable
judgment of any such Person, based upon advice of its counsel, a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If such defense is not
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its consent, but such consent may
not be unreasonably withheld, conditioned or delayed. If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party, which consent may not
be unreasonably withheld, conditioned or delayed. No indemnifying party shall
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of an unconditional release from all liability in
respect to such claim or litigation. It is understood that the indemnifying
party or parties shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time from all such indemnified party or
parties unless (x) the employment of more than one counsel has been authorized
in writing by the indemnified party or parties, (y) an indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based on advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.
(d)    Contribution. If for any reason the indemnification provided for in
Section 2.9(a) or Section 2.9(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.9(a) or Section
2.9(b), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged


13

--------------------------------------------------------------------------------



untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. Notwithstanding anything in this Section 2.9(d) to the contrary, no
indemnifying party (other than Envista) shall be required pursuant to this
Section 2.9(d) to contribute any amount in excess of the amount by which the net
proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the indemnified parties relate
(before deducting expenses, if any) exceeds the amount of any damages which such
indemnifying party has otherwise been required to pay by reason of such untrue
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.9(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in this Section 2.9(d). No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party hereunder shall be deemed to include, for purposes of this
Section 2.9(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding. If indemnification is available
under this Section 2.9, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 2.9(a) and Section
2.9(b) hereof without regard to the relative fault of said indemnifying parties
or indemnified party.
2.10    Reporting Requirements; Rule 144. Envista shall be and remain in
compliance with the periodic filing requirements imposed under the SEC’s rules
and regulations, including the Exchange Act, and any other applicable laws or
rules, and shall timely file such information, documents and reports as the SEC
may require or prescribe under Section 13 or 15(d) (whichever is applicable) of
the Exchange Act. If Envista is not required to file such reports, it will, upon
the request of any Holder, make publicly available such necessary information
for so long as necessary to permit sales pursuant to Rule 144 or Regulation S
under the Securities Act, and it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without Registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 or
Regulation S under the Securities Act, as such Rules may be amended from time to
time, or (b) any rule or regulation hereafter adopted by the SEC. From and after
the date hereof through the first anniversary of the date upon which no Holder
owns any Registrable Securities, Envista shall forthwith upon request furnish
any Holder (i) a written statement by Envista as to whether it has complied with
such requirements and, if not, the specifics thereof, (ii) a copy of the most
recent annual or quarterly report of Envista, and (iii) such other reports and
documents filed by Envista with the SEC as such Holder may reasonably request in
availing itself of an exemption for the sale of Registrable Securities without
registration under the Securities Act.
2.11    Other Registration Rights. Envista shall not grant to any Persons the
right to request Envista to Register any equity securities of Envista, or any
securities convertible or exchangeable into or exercisable for such securities,
whether pursuant to “demand,” “piggyback,” or other rights, unless such rights
are subject and subordinate to the rights of the Holders under this Agreement.
ARTICLE III
MISCELLANEOUS
3.1    Term. This Agreement shall terminate upon such time as there are no
Registrable Securities, except for the provisions of Section 2.8 and Section 2.9
and all of this Article III, which shall survive any such termination.
3.2    Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in English, shall be in writing and shall be given
or made (and shall be deemed to


14

--------------------------------------------------------------------------------



have been duly given or made upon receipt) by delivery in person, by overnight
courier service, or by facsimile with receipt confirmed (followed by delivery of
an original via overnight courier service) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 3.2):
To Danaher:
Danaher Corporation
2200 Pennsylvania Ave., NW - Suite 800W
Washington, DC 20037-1701
Attn: General Counsel
To Envista:
Envista Holdings Corporation
200 S. Kraemer Blvd., Building E
Brea, California 92821
Attn: General Counsel


3.3    Successors, Assigns and Transferees. The provisions of this Agreement and
the obligations and rights hereunder shall be binding upon, inure to the benefit
of and be enforceable by (and against) the parties and their respective
successors and permitted assigns. Envista may assign this Agreement at any time
in connection with a sale or acquisition of Envista, whether by merger,
consolidation, sale of all or substantially all of Envista’s assets, or similar
transaction, without the consent of the Holders; provided that the successor or
acquiring Person agrees in writing to assume all of Envista’s rights and
obligations under this Agreement. A Holder may assign its rights and obligations
under this Agreement to any transferee that acquires at least five percent (5%)
of the number of Registrable Securities beneficially owned by Danaher
immediately following the completion of the IPO and executes an agreement to be
bound hereby in the form attached hereto as Exhibit A, an executed counterpart
of which shall be furnished to Envista. Notwithstanding the foregoing, if such
transfer is subject to covenants, agreements or other undertakings restricting
transferability thereof, the Registration Rights shall not be transferred in
connection with such transfer unless such transferee complies with all such
covenants, agreements and other undertaking.
3.4    GOVERNING LAW; NO JURY TRIAL.
(a)    This Agreement and any dispute arising out of, in connection with or
relating to this Agreement shall be governed by and construed in accordance with
the Laws of the State of Delaware, without giving effect to the conflicts of
laws principles thereof.
(b)    In the event of a controversy, dispute or Action arising out of, in
connection with, or in relation to the interpretation, performance,
nonperformance, validity or breach of this Agreement or otherwise arising out
of, or in any way related to, this Agreement or the transactions contemplated
hereby, including any Action based on contract, tort, statute or constitution
(collectively, “Disputes”), the general counsels of the parties (or such other
individuals designated by the respective general counsels) and/or the executive
officers designated by the parties shall negotiate for a reasonable period of
time to settle such Dispute; provided, that such reasonable period shall not,
unless otherwise agreed by the parties in writing, exceed sixty (60) days (the
“Negotiation Period”) from the time of receipt by a party of written notice of
such Dispute (“Dispute Notice”) and settlement of such Dispute pursuant to this
Section 3.4 shall be confidential, and no written or oral statements or offers
made by the parties during such settlement negotiations shall be admissible for
any purpose in any subsequent proceedings, including any arbitration proceeding
pursuant to Section 3.4(c); provided further, that in the event of any
arbitration in accordance with Section 3.4(c) hereof, the parties shall not
assert the defenses of statute of limitations and laches arising during the
period beginning after the date of receipt of the Dispute Notice, and any
contractual


15

--------------------------------------------------------------------------------



time period or deadline under this Agreement to which such Dispute relates
occurring after the Dispute Notice is received shall not be deemed to have
passed until such Dispute has been resolved.
(c)    If the Dispute has not been resolved for any reason after the Negotiation
Period, such Dispute shall be submitted to final and binding arbitration
administered in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) then in effect (the “Rules”), except as modified
herein.
(i)    The arbitration shall be conducted by a three-member arbitral tribunal
(the “Arbitral Tribunal”). The claimant shall nominate one arbitrator in
accordance with the Rules, and the respondent shall nominate one arbitrator in
accordance with the Rules within twenty-one days (21) after the appointment of
the first arbitrator. The third arbitrator, who shall serve as chair of the
Arbitral Tribunal, shall be jointly nominated by the two party-nominated
arbitrators within twenty-one (21) days of the confirmation of the appointment
of the second arbitrator. If any arbitrator is not appointed within the time
limit provided herein, such arbitrator shall be appointed by the AAA in
accordance with the listing, striking and ranking procedure in the Rules.
(ii)    The arbitration shall be held, and the award shall be rendered, in New
York, New York, in the English language.
(iii)    For the avoidance of doubt, by submitting their dispute to arbitration
under the Rules, the parties expressly agree that all issues of arbitrability,
including all issues concerning the propriety and timeliness of the commencement
of the arbitration (including any defense based on a statute of limitation, if
applicable), the jurisdiction of the Arbitral Tribunal, and the procedural
conditions for arbitration, shall be finally and solely determined by the
Arbitral Tribunal.
(iv)    Without derogating from Section 3.4(c)(v) below, the Arbitral Tribunal
shall have the full authority to grant any pre-arbitral injunction, pre-arbitral
attachment, interim or conservatory measure or other order in aid of arbitration
proceedings (“Interim Relief”). The parties shall exclusively submit any
application for Interim Relief to only: (A) the Arbitral Tribunal; or (B) prior
to the constitution of the Arbitral Tribunal, an Emergency Arbitrator appointed
in the manner provided for in the Rules. Any Interim Relief so issued shall, to
the extent permitted by applicable law, be deemed a final arbitration award for
purposes of enforceability, and, moreover, shall also be deemed a term and
condition of this Agreement subject to specific performance in Section 3.5
below. The foregoing procedures shall constitute the exclusive means of seeking
Interim Relief, provided, however, that (i) the Arbitral Tribunal shall have the
power to continue, review, vacate or modify any Interim Relief granted by an
Emergency Arbitrator; (ii) in the event an Emergency Arbitrator or the Arbitral
Tribunal issues an order granting, denying or otherwise addressing Interim
Relief (a “Decision on Interim Relief”), any party may apply to enforce or
require specific performance of such Decision on Interim Relief in any court of
competent jurisdiction; and (iii) either party shall retain the right to apply
for freezing orders to prevent the improper dissipation of transfer of assets to
a court of competent jurisdiction.
(v)    The Arbitral Tribunal shall have the power to grant any remedy or relief
that it deems just and equitable and that is in accordance with the terms of
this Agreement, including specific performance and temporary or final injunctive
relief, provided, however, that the Arbitral Tribunal shall have no authority or
power to limit, expand, alter, amend, modify, revoke or suspend any condition or
provision of this Agreement, nor any right or power to award punitive, exemplary
or treble damages.
(vi)    The Arbitral Tribunal shall have the power to allocate the costs and
fees of the arbitration, including reasonable attorneys’ fees and costs as well
as those costs and fees addressed in the Rules, between the parties in the
manner it deems fit.
(vii)    Arbitration under this Section 3.4 shall be the sole and exclusive
remedy for any Dispute, and any award rendered thereby shall be final and
binding upon the parties as from the


16

--------------------------------------------------------------------------------



date rendered. Judgment on the award rendered by the Arbitral Tribunal may be
entered in any court having jurisdiction thereof, including any court having
jurisdiction over the relevant Party or its Assets.
3.5    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the parties agree that the party or parties to this Agreement who are or are to
be thereby aggrieved shall, subject and pursuant to the terms of this Section
3.5 (including for the avoidance of doubt, after compliance with all notice and
negotiation provisions herein), have the right to specific performance and
injunctive or other equitable relief of its or their rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The parties agree
that the remedies at law for any breach or threatened breach of this Agreement,
including monetary damages, are inadequate compensation for any loss, that any
defense in any action for specific performance that a remedy at law would be
adequate is hereby waived, and that any requirements for the securing or posting
of any bond with such remedy are hereby waived.
3.6    Headings. The article, section and paragraph headings contained in this
Agreement are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.
3.7    Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
3.8    Amendment; Waiver.
(a)    This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by Envista and the Holders of a majority of the Registrable Securities; provided
that if Danaher or any of its Affiliates owns Registrable Securities, no
amendment to or waiver of any provision in this Agreement will be effected
without the written consent of Danaher if such amendment or waiver adversely
affects the rights of Danaher or such Affiliates of Danaher.
(b)    No failure to exercise and no delay in exercising, on the part of any
party, any right, remedy, power or privilege hereunder shall operate as a waiver
hereof or thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
3.9    Further Assurances. In addition to and without limiting the actions
specifically provided for elsewhere in this Agreement and subject to the
limitations expressly set forth in this Agreement each of the parties shall
cooperate with each other and use (and shall cause its respective Subsidiaries
and Affiliates to use) commercially reasonable efforts to take, or to cause to
be taken, all actions, and to do, or to cause to be done, all things reasonably
necessary on its part under applicable law or contractual obligations to
consummate and make effective the transactions contemplated by this Agreement.
3.10    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. Execution of this Agreement or any
other documents pursuant to this Agreement by facsimile or other electronic copy
of a signature shall be deemed to be, and shall have the same effect as,
executed by an original signature.
[The remainder of page intentionally left blank. Signature page follows.]


17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
DANAHER CORPORATION
 
 
By:
/s/ James F. O'Reilly
Name:
James F. O'Reilly
Title:
Vice President, Associate General
 
Counsel and Secretary
 
 
ENVISTA HOLDINGS CORPORATION
 
 
By:
/s/ Howard H. Yu
Name:
Howard H. Yu
Title:
Senior Vice President and Chief
 
Financial Officer





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




EXHIBIT A
THIS INSTRUMENT forms part of the Registration Rights Agreement (the
“Agreement”), dated as of September 19, 2019, by and among Envista Holdings
Corporation, a Delaware corporation (“Envista”), and Danaher Corporation, a
Delaware corporation (“Danaher”). The undersigned hereby acknowledges having
received a copy of the Agreement and having read the Agreement in its entirety,
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, hereby agrees that the
terms and conditions of the Agreement binding upon and inuring to the benefit of
Danaher shall be binding upon and inure to the benefit of the undersigned and
its successors and permitted assigns as if it were an original party to the
Agreement.
IN WITNESS WHEREOF, the undersigned has executed this instrument on this day of
___________________.
 
(Signature of Transferee)
 
 
Print Name




